Montgomery App. No. 19294, 2003-Ohio-43. This cause is pending before the court as an appeal from the Court of Appeals for Montgomery County. On June 11, 2003, this court issued an order consolidating this case with Supreme Court case No. 2003-0350 and ordering combined briefing. Whereas, the record in this case was filed on a different date than the filing of the record in case No. 2003-0350,
IT IS ORDERED by the court, sua sponte, that appellant shall file its combined brief on or before August 5, 2003, and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. VI.